Title: From Alexander Hamilton to Jonathan Trumbull, 20 February 1793
From: Hamilton, Alexander
To: Trumbull, Jonathan


Treasury DepartmentFebruary 20. 1793.
Sir,
I have reason to conclude, that in copying my letter to the House of Representatives of yesterday, the following passage has been omitted.
“Connected with the circumstance of paying the interest upon the public debt at different places is this further consequence. The transfer continually going on from one office to another render it impossible to know at any moment, when provision for the payment of interest is to be made, what sum is requisite at each place. Estimate must supply the want of knowledge, and to avoid disappointment any where, the estimate must always be large and a correspondent sum placed in the power of the commissioners. This circumstance alone requires an extra sum at the different places of payment which ought not to be computed at less than 50,000 dollars.”
I pray the House that the Clerk may be permitted to insert this clause immediately after the paragraph which ends with this sentence.
“The fund for them of course appears on hand ’till the transaction is completed.”

With perfect respect, I have the Honor to be,   Sir, your most obedient humble Servant,
Alexr. Hamilton.
The Honble.The Speaker of the House of Representatives.
